United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                  No. 07-1826/3381
                                   ___________

Yan Zhang,                              *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
Equity Office Properties Trust,         *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: March 6, 2009
                                Filed: March 11, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Yan Zhang appeals the district court’s1 order denying his motion under Federal
Rule of Appellate Procedure 4(a)(6) to reopen the time to file an appeal from the
adverse grant of summary judgment (No. 07-3381). He also appeals the district
court’s order denying his motion for relief under Federal Rule of Civil Procedure
60(b); and its order granting defendant’s motion for sanctions under Federal Rule of
Civil Procedure 11, requiring Zhang to pay defendant’s reasonable attorney fees and
costs, and enjoining Zhang from commencing any further litigation against defendant

      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
unless he is represented by a licensed attorney and unless he demonstrates he has paid
previously imposed sanctions (No. 07-1826).

       Following careful review, we find no abuse of discretion in the district court’s
denial of Zhang’s motion to reopen. See Fed. R. App. P. 4(a)(6) (district court may
reopen time to file appeal only if certain conditions are satisfied, including condition
that court finds moving party did not receive notice under Fed. R. Civ. P. 77(d) of
entry of judgment or order sought to be appealed within 21 days after entry); Albert
v. Qwest Commc’ns Int’l, Inc., 226 Fed. Appx. 630, 631 (8th Cir. 2007) (unpublished
per curiam) (reviewing for abuse of discretion district court’s denial of motion to
reopen time to file appeal under Rule 4(a)(6); reviewing for clear error finding that
party failed to show he did not receive notice of order).

       We also find no abuse of discretion in the district court’s imposition of
sanctions. See Fed. R. Civ. P. 11(c); Cooter & Gell v. Hartmarx Corp., 496 U.S. 384,
405 (1990) (standard of review). Zhang was afforded an opportunity to oppose
defendant’s motion for sanctions, and then to oppose its accounting after the court
determined monetary sanctions were warranted. Instead, he restated arguments in
support of his federal suit that had been repeatedly rejected. See Stilley v. James, 48
Fed. Appx. 595, 597 (8th Cir. 2002) (unpublished per curiam) (finding no abuse of
discretion in applying appropriately fashioned Rule 11 sanctions enjoining party from
filing future cases involving issues that had been litigated or raised in three lawsuits
and two appeals).

       The merits of the summary judgment ruling are not before us for review, either
directly or through the denial of Zhang’s motion for relief under Rule 60(b), see
Broadway v. Norris, 193 F.3d 987, 989 (8th Cir. 1999) (appeal of Rule 60(b) ruling
does not bring up underlying judgment or order for review), and we conclude that the
district court did not abuse its discretion in denying Rule 60(b) relief upon finding no



                                          -2-
extraordinary relief was warranted, see Fox v. Brewer, 620 F.2d 177, 179-80 (8th Cir.
1980) (standard of review).

      Accordingly, the judgment is affirmed in all respects. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-